                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Southern Division

CHOICE HOTELS                                            *
INTERNATIONAL, INC.,
                                                         *
        Plaintiff,
v.                                                       *             Case No.: GJH-18-2929

K B H, LLC., et al.,                                     *

        Defendants.                                      *

*       *        *        *        *        *        *        *        *       *        *        *        *

                                       MEMORANDUM OPINION

        In this action, Plaintiff Choice Hotels International, Inc. (“Plaintiff” or “Choice”) seeks to

confirm an arbitration award pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 9 and 13,

against Defendants Kazi Hossain, MD Khalequzzaman and K B H, LLC. ECF No. 1. Pursuant to

Fed. R. Civ. P. 55(b), Choice has filed a Motion for Default Judgment with a supporting

affidavit. ECF No. 7. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the

following reasons, Plaintiff’s Motion for Default Judgment will be granted.

        I.       BACKGROUND

        Choice is a “publicly-traded company incorporated under the laws of the State of

Delaware, with principal headquarters in Rockville, Maryland.” ECF No. 1 ¶ 1.1 Choice is

“primarily in the business of franchising hotels domestically and internationally . . . including but

not limited to the trade and brand marks, names and systems associated with Quality Inn®.” Id.

Defendant K B H, LLC is a Kansas corporation with no place of business in either Maryland or


1
 These facts are taken from Plaintiff’s Application to Confirm Arbitration Award, ECF No. 1, and Plaintiff’s
Motion for Judgment by Default, ECF No. 7.
Delaware. Id. ¶ 2. Defendants Kazi Hossain and MD Khalequzzaman own Defendant K B H,

LLC. Id. Kazi Hossain is domiciled in Colorado and is neither employed nor resides in Maryland

or Delaware. Id. ¶ 3. MD Khalequzzaman is domiciled in Virginia and is neither employed nor

resides in Maryland or Delaware. Id. ¶ 4.

        On June 30, 2015, Choice entered into a Franchise Agreement in Maryland with

Defendants through which Choice granted Defendants a license to operate a hotel in Dodge City,

Kansas. Id. ¶ 5. The Franchise Agreement required Defendants to pay in a timely manner, time

being of the essence, specified monthly Royalty Fees, and Marketing/Reservation/System Fees

calculated as a fixed percentage of the preceding month’s Gross Room Revenues. Id. ¶ 6.

        Defendants fell behind on required monthly fee payments. Id. ¶ 7. Accordingly, on April

4, 2016, Plaintiff sent Defendants a written Notice of Default, advising that Defendants were

currently in default of material obligations arising under the payment provisions of the Franchise

Agreement and providing Defendants with 10 days to cure the default. Id. Plaintiff advised

Defendants that if the default was not cured by the deadline, the Franchise Agreement would be

terminated pursuant to §10(b)(l)(a) and that Defendants would be liable to Plaintiff for damages,

including liquidated damages in accordance with §10(d)(2) of the Franchise Agreement. Id.

        Defendants did not pay the contractually specified fees, interest, or liquidated damages to

Plaintiff. Id. ¶ 9. Accordingly, Plaintiff initiated arbitration proceedings with the American

Arbitration Association against Defendants on or about December 19, 2017, pursuant to the

arbitration clause of the parties’ Franchise Agreement (the “Arbitration Agreement”). Id. The

Arbitration Agreement states in relevant part that “any controversy or claim arising out of or

relating to this Agreement . . . will be sent to final and binding arbitration before . . . the

American Arbitration Association . . .” Id.; ECF No. 1-3 ¶ 21. The parties also agreed that “[i]f




                                                    2
any party fails to appear at any properly noticed arbitration proceeding, an award may be entered

against the party, notwithstanding its failure to appear.” ECF No. 1-3 ¶ 21. Further the arbitration

clause states that “[j]udgment on the arbitration award may be entered in any court having

jurisdiction.” Id.

        Arbitration proceedings were scheduled for May 24, 2018. See ECF No. 1 ¶ 12; ECF No.

1-4 at 1. Plaintiff sent notice of the proceedings to Defendants “by regular mail, certified mail

and/or overnight FedEx delivery.” ECF No. 1 ¶ 11. Nonetheless, Defendant failed to appear or

participate during the arbitration proceeding. Id. The arbitrator found that “due notice was

provided to all parties” and entered an award in Choice’s favor against Defendants in the amount

of $129,962.05. ECF No. 1-4 at 1. The Arbitrator also ordered Defendants to reimburse Choice

for $4,935.00 of “administrative fees and expenses.” Id. at 2.

        Choice Hotels filed an “Application to Confirm Arbitration Award” in this Court on

September 21, 2018. ECF No. 1. The Arbitrator’s ex parte award, signed by Patricia Horen

Latham of the American Arbitration Association on June 6, 2018, is attached to the Application.

ECF No. 1-4. Defendants K B H, LLC and Kazi Hossain were served with summonses and

copies of the application to confirm arbitration award on October 3, 2018. ECF No. 7 ¶ 1.

Defendant MD Khalequzzaman was served with summonses and a copy of the application to

confirm arbitration award on October 29, 2018. ECF No. 7 ¶ 2. The Clerk made an entry of

default for want of answer against Defendants on May 20, 2019. ECF Nos. 9, 10. Choice Hotels

now requests that the Court issue judgment by default against Defendants. ECF No. 7.

        II.     DISCUSSION

        “A defendant’s default does not automatically entitle the plaintiff to entry of a default

judgment; rather, that decision is left to the discretion of the court.” Choice Hotels Intern., Inc. v.




                                                   3
Savannah Shakti Corp., DKC-11-0438, 2011 WL 5118328 at * 2 (D. Md. Oct. 25, 2011) (citing

Dow v. Jones, 232 F.Supp. 2d 491, 494 (D. Md. 2002)). When a motion for default judgment is

based on an arbitration award, the plaintiff “must show that it is entitled to confirmation of the

award as a matter of law.” Id. (citations and internal quotation marks omitted).

       Under the Federal Arbitration Act, a court may confirm an arbitration award “[i]f the

parties in their agreement have agreed that a judgment of the court shall be entered upon the award

made pursuant to the arbitration . . .” 9 U.S.C. § 9. The Court must confirm the award unless it

vacates, modifies, or corrects the award under 9 U.S.C. §§ 10 or 11. Id. “Federal courts may vacate

an arbitration award only upon a showing of one of the grounds listed in the Federal Arbitration

Act, or if the arbitrator acted in manifest disregard of law.” Apex Plumbing Supply v. U.S. Supply

Co., Inc., 142 F.3d 188, 193 (4th Cir. 1998). The situations permitting a court to vacate an

arbitration award are found at 9 U.S.C. § 10(a), which provides:

               In any of the following cases the United States court in and for the
               district wherein the award was made may make an order vacating
               the award upon the application of any party to the arbitration--
               (1) where the award was procured by corruption, fraud, or undue
               means;
               (2) where there was evident partiality or corruption in the arbitrators,
               or either of them;
               (3) where the arbitrators were guilty of misconduct in refusing to
               postpone the hearing, upon sufficient cause shown, or in refusing to
               hear evidence pertinent and material to the controversy; or of any
               other misbehavior by which the rights of any party have been
               prejudiced; or
               (4) where the arbitrators exceeded their powers, or so imperfectly
               executed them that a mutual, final, and definite award upon the
               subject matter submitted was not made.

9 U.S.C. § 10(a).

       “The exceptions to confirmation of awards are strictly limited to avoid frustrating the

fundamental purpose of arbitration, i.e., quick dispute resolution and avoidance of the expense and




                                                  4
delay of court proceedings.” Jih v. Long & Foster Real Estate, Inc., 800 F.Supp. 312, 317 (D. Md.

1992) (citations omitted). In essence, the Court’s role in reviewing an arbitrator’s decision is “to

determine only whether the arbitrator did his job—not whether he did it well, correctly, or

reasonably, but simply whether he did it.” Wachovia Securities, LLC v. Brand, 671 F.3d 472, 478

(4th Cir. 2012) (citations and internal quotation marks omitted).

        Here, Choice Hotels’ claims were properly before the American Arbitration Association

under the arbitration clause of the parties’ Franchise Agreement. See ECF No. 1-4. Despite duly

and properly notifying Defendants of the arbitration proceedings, Defendants failed to appear or

participate during any proceeding. ECF No. 1-4 at 1. In accordance with the parties’ Arbitration

Agreement and American Arbitration Association Commercial Rule 31, arbitration may proceed

without a party who receives due notice but fails to participate. ECF No. 1-4 at 1; ECF No. 1 ¶

12. The Arbitrator determined that Defendant had been duly notified and proceeded with the

hearing in his absence. ECF No. 1-4 at 1. The Arbitrator determined that Defendant had breached

the parties’ Franchise Agreement and awarded Plaintiffs a judgment against Defendants in the

amount of $134,897.05. ECF No. 1 ¶ 14.

        The Court finds no reason in the record to question the validity of the Franchise

Agreement or the conduct of the Arbitrator. See Choice Hotels Int’l, Inc. v. Bhupinder Mander,

No. GJH-14-3159, 2015 WL 1880277, at *4 (D. Md. Apr. 22, 2015). Further, the parties agreed

that “[i]f any party fails to appear at any properly noticed arbitration proceeding, an award may

be entered against the party, notwithstanding its failure to appear.” ECF No. 1-1. The parties also

agreed that “[j]udgment on the arbitration award may be entered in any court having

jurisdiction.” Id.




                                                 5
         III.     CONCLUSION

         For the reasons explained above, Plaintiff’s Request for Judgment by Default, ECF No. 7,

will be granted. Judgment by default is entered in favor of Plaintiff Choice Hotels and against

Defendants in the amount of $135,297.05, representing the Arbitrator’s award of $129,962.05,

administrative fees and expenses totaling $4,935.00, and costs of this action totaling $400.00.

ECF No. 1.2 A separate Order shall issue.


Dated: May 22, 2019                                                     /s/
                                                                        George J. Hazel
                                                                        United States District Judge




2
 In contrast to this Court’s decision in Choice Hotels Int’l, Inc. v. Bhupinder Mander, No. GJH-14-3159, 2015 WL
1880277, at *4 (D. Md. Apr. 22, 2015), Choice Hotels requested “costs of the action” in their original Application to
Confirm Arbitration Award, ECF No. 1 at 2. Therefore, the default judgment does not “differ in kind from, or
exceed in amount, what is demanded in the pleadings.” See Fed. R. Civ. P. 54(c).



                                                         6
